UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7356



ROBERT EUGENE INMAN,

                                            Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; MARION
CORRECTIONAL TREATMENT CENTER; TOM DOSS,
Medical Supervisor; ALFREDO RAYNAUD, Horna
Psychiatrist; COLIN C. J. ANGLIKER, Chief
Psychiatrist; MICHAEL KLEINOT, Psychologist;
J. W. ARMENTROUT, Assistant Warden; J. T.
HALL, Captain; ROBERT SERGEANT; NURSE CAROL;
JIM WARD, Food Manager; KENNETH OSBORNE,
Warden; JAMES D. HALL, Corrections Lieutenant;
RICHARD YOUNG, Regional Director; E. C.
MORRIS, Deputy Director; JAMES BRIGGS, Ombuds-
man Manager; P. J. RICH, Regional Ombudsman;
RON ANGELONE, Director Commissioner; INTERNAL
AFFAIRS, Marion Correctional Food Service,
                                           Defendants - Appellees,
          and


JOHNNY RUSSELL, Inmate Hearings Officer;
CHARLES LINCOLN, Attorney; JOY EVANS, District
Attorney; JURY-APPEAL, The Jury at 2nd Commit-
ment Appeal,

                                                       Defendants.
Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-502)


Submitted:   February 12, 1998            Decided: March 20, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Eugene Inman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A(b)(1) (West Supp. 1997). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we dismiss the appeal on the reasoning of the
district court. Inman v. Virginia Dep't of Corr., No. CA-97-502
(W.D. Va. Sept. 17, 1997). We also deny Appellant's motions to

amend, for malicious prosecution, and for slander and false accu-

sation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                3